DETAILED ACTION

The previous Office action mailed March 19, 2021, is vacated and replaced by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021, has been entered.
 
Status of the Claims
Claims 1-5, 7, 8, 10, 12, and 13 are pending. 
Claims 12-19 are pending. Claims 1-5, 8, 8 and 10 were canceled, claims 12 and 13 were amended and claims 14-19 were added in the response filed January 29, 2021.

Claim Interpretation
The USPTO interprets the limitation “an amino acid sequence represented by Arg-Leu-Tyr-Glu” as including the tetrapeptide Arg-Leu-Tyr-Glu (SEQ ID NO: 1)”, as well as all tripeptide and dipeptide fragments thereof.
an amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1)” (emphasis added). If Applicant intends to limit the claim to the tetrapeptide, the claim should be amended to “the amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1)”.

Foreign Priority
Acknowledgement is made of Applicant’s filing of an English translation of the certified copy of the foreign priority application and a statement that the translation is accurate in accordance with 37 CFR § 1.55 on January 29, 2021. 

Claim Objections
Claims 12-19 are objected to because of the following informalities:  Independent claims 12 and 15 recite “an amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1)”. This limitation is objected to because Applicant stated in the response filed January 29, 2021, that the amendment limits the claims to the tetrapeptide. However, the amendment filed January 29, 2021, which uses the article “an” prior to “amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1)” still encompasses dipeptides and tripeptides. If Applicant intends to limit the claim to the tetrapeptide, the claim should be amended to “the amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1)”. The dependent claims fail to remedy this issue and are likewise objected to.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the claims are cancelled.

Claim Rejections - 35 USC § 101 - withdrawn
The rejection of claims 1, 7 and 10 under 35 U.S.C. 101 is withdrawn because the claims are cancelled.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1, 2, 7, 8, 10, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1644440 is withdrawn in view of the amendment and arguments filed January 29, 2021.
The rejection of claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0037083 A1 (pre-grant publication of U.S. Patent No. 9,969,771) is withdrawn because the claims are cancelled.

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over KR 10-1644440 (machine translation provided on IDS 5/1/2019) in view of Dinca et al. (“Intracellular Delivery of Proteins with Cell-Penetrating Peptides for Therapeutic Uses in Human Disease,” Int. J. Mol. Sci. 2016, 17, 263, pp. 1-13) is withdrawn because the claims are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1644440 (machine translation provided on IDS 5/1/2019; note that KR 10-1644440 was published July 26, 2016, and is the foreign priority application for U.S. Application No. 15/777,541 and WO 2017/099319) in view of Dinca et al. (“Intracellular Delivery of Proteins with Cell-Penetrating Peptides for Therapeutic Uses in Human Disease,” Int. J. Mol. Sci. 2016, 17, 263, pp. 1-13).
KR 10-1644440 teaches an N-terminally acetylated tetrapeptide Ac-Arg-Leu-Tyr-Glu (Technical Field, p. 4). KR 10-1644440 teaches that the peptide is useful for treating for inhibiting angiogenesis induced by VEGF and for treating associated diseases such as psoriasis (claim 4).
KR 10-1644440 does not teach that the peptide further comprises a cell-penetrating peptide.
Dinca et al. teach that plasma membranes are a barrier to the intracellular delivery of many therapeutic molecules. Dinca et al. review an art-recognized solution to this problem: the use cell-penetrating peptides to deliver a wide variety of molecules including proteins, plasmid DNA, RNA, oligonucleotides, liposomes and anti-cancer drugs inside the cells (p. 1, first paragraph).
It would have been obvious to fuse a cell-penetrating peptide taught by Dinca et al. to the C-terminus of the tetrapeptide Ac-Arg-Leu-Tyr-Glu and to use it in a method of treating psoriasis as taught by KR 10-1644440, satisfying all of the limitations of claim 15. One of ordinary skill in the art would have 
With respect to claim 16, Dinca et al. teach TAT and Antennapedia (p. 1, first paragraph).
With respect to claims 18 and 19, KR 10-1644440 teaches that the pharmaceutical composition may be in the form of an ointment, a powder, and an aerosol (p. 7, paragraph 6).
Response to Arguments
In the response filed January 29, 2021, Applicant argues that KR10-1644440 does not teach any subject matter of claims 15-19 and that Dinca et al. does not remedy the deficiency. This argument is not persuasive. The teachings of the prior art and rationale for combining are presented in the rejection. Applicant has not offered arguments that address the rejection directly.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1644440 (machine translation provided on IDS 5/1/2019) in further view of WO2018111051 A1. 
Applicant claims the benefit of priority to KR 10-2017-0183165 filed December 28, 2017. Applicant filed an English translation of the foreign priority application and a statement that the translation is accurate on January 29, 2021. The translation is sufficient to disqualify WO2018111051 A1 as prior art under 35 U.S.C. § 102(a)(1) because the reference was published June 21, 2018. However, WO2018111051 A1, which was filed December 15, 2017, qualifies as prior art under 35 U.S.C. § 102(a)(2).
The applied reference WO2018111051 A1 has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
KR 10-1644440 teaches an N-terminally acetylated tetrapeptide Ac-Arg-Leu-Tyr-Glu (Technical Field, p. 4). KR 10-1644440 teaches that the peptide is useful for treating for inhibiting angiogenesis induced by VEGF and for treating associated diseases such as psoriasis (claim 4).
KR 10-1644440 does not teach that the peptide further comprises a cell-penetrating peptide.
WO2018111051 A1 teaches the use of a virus-derived cytoplasmic transduction as a drug delivery system capable of intracellular mass transfer (p. 1, paragraph 5).
It would have been obvious to fuse a cell-penetrating peptide taught by WO2018111051 A1 to the N- or C-terminus of the tetrapeptide taught by KR 10-1644440, satisfying all of the limitations of claim 15. One of ordinary skill in the art would have been motivated to do so given that KR 10-1644440 teaches that the tetrapeptide has therapeutic utility and membrane transport is a known problem in drug delivery, as evidenced by WO2018111051 A1. There would have been a reasonable expectation of success given that WO2018111051 A1 teach a peptide that can be used transduction as a drug delivery system capable of intracellular mass transfer (p. 1, paragraph 5).
With respect to claim 17, WO2018111051 A1 teaches a peptide identical to instant SEQ ID NO: 2 (SEQ ID NO: 9).

Response to Arguments
Applicant argues that WO2018111051 A1 is removed as prior art. As noted above, Applicant claims the benefit of priority to KR 10-2017-0183165 filed December 28, 2017. Applicant filed an English translation of the foreign priority application and a statement that the translation is accurate on January 29, 2021. The translation is sufficient to disqualify WO2018111051 A1 as prior art under 35 U.S.C. § 102(a)(1) because the reference was published June 21, 2018. However, WO2018111051 A1, which was filed December 15, 2017, qualifies as prior art under 35 U.S.C. § 102(a)(2).

Double Patenting - withdrawn
The rejection of claims 1, 7, 8 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,969,771 is withdrawn because the claimed were cancelled in the amendment filed January 29, 2021.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654